      Case 2:20-cv-00290 Document 20 Filed on 03/02/21 in TXSD Page 1 of 2




                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

JULIO ESCOLONA                                §
                                              §
         Plaintiff,                           §
VS.                                           §   CIVIL ACTION NO. 2:20-CV-290
                                              §
RYAN COLLIER, et al.,                         §
                                              §
         Defendants.                          §

       ORDER ADOPTING MEMORANDUM AND RECOMMENDATION

       Before the Court is Magistrate Judge Julie Hampton’s Memorandum and

Recommendation (M&R). (D.E. 18). The parties were provided proper notice of, and the

opportunity to object to, the Magistrate Judge’s M&R. See 28 U.S.C. § 636(b)(1); FED. R.

CIV. P. 72(b); General Order No. 2002-13. No objection has been filed. When no timely

objection has been filed, the district court need only determine whether the Magistrate

Judge’s M&R is clearly erroneous or contrary to law. United States v. Wilson, 864 F.2d

1219, 1221 (5th Cir. 1989) (per curiam); Powell v. Litton Loan Servicing, LP, No. CIV.

A. H-14-2700, 2015 WL 3823141, at *1 (S.D. Tex. June 18, 2015).

       Having carefully reviewed the proposed findings and conclusions of the

Magistrate Judge, the filings of the parties, the record, and the applicable law, and finding

that the M&R is not clearly erroneous or contrary to law, the Court ADOPTS the M&R

in its entirety (D.E. 18). Accordingly, the Court ORDERS:

       (1) Plaintiff’s First Amendment claims against Defendants Ryan Collier and C.F.
           Hazlewood in their individual and official capacities are retained.


1/2
      Case 2:20-cv-00290 Document 20 Filed on 03/02/21 in TXSD Page 2 of 2




       (2) Defendants J. Gaona and V.A. Crittenden are DISMISSED from this
           action. The Clerk of Court is ORDERED to TERMINATE Defendant J.
           Gaona and Defendant V.A. Crittenden from the docket sheet.

       (3) Plaintiff’s First Amendment claims against the Texas Department of Criminal
           Justice are DISMISSED with prejudice as barred by the Eleventh
           Amendment.


       SO ORDERED.




                                              DAVID S. MORALES
                                              UNITED STATES DISTRICT JUDGE


Dated: Corpus Christi, Texas
       March 2, 2021




2/2
